FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                            FOR THE TENTH CIRCUIT                      February 10, 2014

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
ASHLEY DIXON,

             Plaintiff-Appellant,

v.                                                         No. 13-5069
                                                  (D.C. No. 4:11-CV-00780-PJC)
CAROLYN W. COLVIN, Acting                                  (N.D. Okla.)
Commissioner of the Social Security
Administration,

             Defendant-Appellee.


                            ORDER AND JUDGMENT*


Before GORSUCH, ANDERSON, and HOLMES, Circuit Judges.



      By all accounts, Ashley Dixon is a young woman who struggles with bipolar

disorder and borderline intellectual functioning. Five years ago, she filed an

application with the Social Security Administration for disability benefits. When the


*
      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
agency denied her application, she requested review before an administrative law

judge. The ALJ concluded that Ms. Dixon was not disabled within the meaning of

the law. Though he conceded Ms. Dixon could only perform “simple, repetitive

tasks” and have “no more than incidental contact with the public,” he found that there

were many jobs she could still perform in the national economy. After Ms. Dixon

requested and was denied review by the agency’s Appeals Council, she brought this

lawsuit seeking review of the adverse agency decision in district court. In the end,

the district court affirmed the agency’s decision and this appeal followed.

      Before this court, Ms. Dixon argues that the agency’s disability determination

should be reversed for two reasons. First, she challenges the ALJ’s decision

(affirmed by the Appeals Council) to assign little weight to the testimony of Dr.

Chesnut, her treating physician. Second, she argues that the ALJ’s failure to credit

all of her testimony (again affirmed by the Appeals Council) was unjustified. Our

review of these issues is limited to two inquiries: whether the administrative decision

was supported by substantial evidence and whether the correct legal standards were

applied. See Wilson v. Astrue, 602 F.3d 1136, 1140 (10th Cir. 2010).

                                           *

      As for Ms. Dixon’s first claim, we cannot say, as we must to reverse, that the

ALJ’s decision to give little weight to Dr. Chesnut’s testimony was itself

unsupported by substantial evidence. Although Dr. Chesnut concluded that Ms.

Dixon had “moderate to extreme limitations in several areas of mental functioning,”


                                         -2-
her opinion was inconsistent with reports prepared by the agency consultative

examiners and medical consultants, which found less severe limitations on her

ability. The ALJ chose to assign minimal weight to this particular opinion for three

reasons. First, the ALJ said, Dr. Chesnut’s opinion was based largely on Ms. Dixon’s

own subjective reports. Second, Dr. Chesnut’s prescribed course of treatment was

“not . . . consistent with what one would expect if the claimant were truly disabled.”

Third, the ALJ found that Dr. Chesnut’s opinion was inconsistent with the record as a

whole.

      Ms. Dixon suggests that the first of these reasons should be disregarded

because the ALJ’s statement that Dr. Chesnut improperly relied on Ms. Dixon’s

subjective self-reports was not supported by substantial evidence. We aren’t so sure,

but even disregarding this reason altogether, the ALJ’s remaining two grounds for

assigning minimal weight to Dr. Chesnut’s opinion are by themselves sufficient to

justify the ALJ’s course and supported by substantial evidence.

      As the ALJ explained, Dr. Chesnut’s opinion suggesting that Ms. Dixon

suffered from extreme limitations appears in some tension with the limited mental

health treatment she prescribed. As the ALJ noted, “the treatment the claimant has

received [from Dr. Chesnut] for the allegedly disabling impairments has been

essentially routine and conservative in nature.” To support this conclusion, the ALJ

cited seven exhibits. These exhibits revealed that Ms. Dixon saw a therapist once or


                                         -3-
twice a month; received monthly prescription refills; and worked with counselors to

deal with anger management, sleep difficulties, and mood swings. Because the

nature of this treatment was fairly conservative, the ALJ reasoned, Dr. Chesnut’s

conclusions of extreme disability were belied by the course of treatment she herself

had prescribed.

      The ALJ’s other reason for assigning little weight to Dr. Chesnut’s opinion —

its inconsistency with the record as a whole — is also supported by substantial

evidence. For example, the severe limitations described in Dr. Chesnut’s testimony

are inconsistent with at least some of Dr. Chesnut’s own treatment notes. Dr.

Chesnut’s notes opine, by way of illustration, that “[i]t’s difficult to know whether or

not she is truly disabled but at this time she does not appear disabled to me but rather

more of a Borderline Personality Disorder.” (emphasis added). Dr. Chesnut’s

opinion also appears in tension with reports from other counselors who examined

Ms. Dixon and noted that she was fully oriented, had an appropriate affect, a fair-to-

good attention span, and was capable of linear thinking. In addition, Ms. Dixon’s

latest treatment records indicated that, although she had stopped taking some of her

medications (due to her pregnancy), she “fe[lt] good. I haven’t felt depressed or

anxious. I feel better than I have in a long time.” Finally, the ALJ stressed that

Dr. Chesnut’s opinion was inconsistent with the opinions of the Social Security




                                          -4-
Administration’s medical examiners, all of whom found fewer and less severe

limitations on Ms. Dixon’s ability to work.

                                           *

      Turning to Ms. Dixon’s second claim, we find no merit in her contention that

the ALJ committed reversible error when he declined to credit her testimony in full.

While the ALJ did conclude that Ms. Dixon’s statements concerning the intensity,

persistence, and limiting effects of her symptoms were not entirely credible, he

supported this conclusion with a thorough discussion of the evidence.

      As we have previously stated, “[c]redibility determinations are peculiarly the

province of the finder of fact, and we will not upset such determinations when

supported by substantial evidence.” Hackett v. Barnhart, 395 F.3d 1168, 1173 (10th

Cir. 2005). After all, the ALJ who hears the claimant’s testimony “is uniquely able

to observe the demeanor and gauge the physical abilities of the claimant in a direct

and unmediated fashion.” White v. Barnhart, 287 F.3d 903, 910 (10th Cir. 2001).

Nevertheless, “[f]indings as to credibility should be closely and affirmatively linked

to substantial evidence and not just a conclusion in the guise of findings.” Hackett,
395 F.3d at 1173.

      After careful examination of the record, it is clear that the ALJ’s analysis of

Ms. Dixon’s credibility was supported by substantial evidence. When Ms. Dixon

testified before the ALJ, she claimed that her daily activities were extremely limited


                                         -5-
by her disabilities. But, as the ALJ’s opinion explains, the bulk of the medical

evidence presented suggested that Ms. Dixon was a relatively high-functioning

individual. For example, Ms. Dixon received a “global assessment of functioning”

score of 52, a result that suggests only moderate symptoms of impairment. In

addition, Ms. Dixon herself admitted that she previously lived with her boyfriend,

had a driver’s license, and was able to clean, cook, and care for herself. In light of

evidence along these lines and the record as a whole, we are unable to say that the

ALJ’s decision to discredit some of Ms. Dixon’s statements, statements suggesting

extreme impairment affecting her daily activities, was unsupported as a matter of

law.

       The judgment of the district court is affirmed.


                                                Entered for the Court


                                                Neil M. Gorsuch
                                                Circuit Judge




                                          -6-